FILED
                            NOT FOR PUBLICATION                             MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10390

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00779-LEK

 v.
                                                 MEMORANDUM*
NOE MARTINEZ PAREDES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                               for the District of Hawaii
                    Leslie E. Kobayashi, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Noe Martinez Paredes appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for conspiracy to

distribute and possess with intent to distribute methamphetamine and heroin, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Martinez Paredes’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Martinez Paredes the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                     15-10390